 1
                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT SMITH,                            ) NO. CV 19-3883-FMO (KS)
11                                            )
                          Petitioner,
12                                            )
               v.                             ) JUDGMENT
13                                            )
14                                            )
     UNITED STATES OF AMERICA,                )
15                                            )
                     Respondent.
16                                            )
     _________________________________
17
18         Pursuant to the Court’s Order Dismissing the Petition, IT IS ADJUDGED that this
19   action is dismissed without prejudice.
20
21   DATED:         June 5, 2019
22                                                    ____________/s/_________________
23                                                         FERNANDO M. OLGUIN
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
